Title: From John Quincy Adams to Thomas Boylston Adams, 30 June 1810
From: Adams, John Quincy
To: Adams, Thomas Boylston



N.7.
St: Petersburg 30. June 1810.

There have been within the last Month a large number of arrivals at Cronstadt from the United States, and a sufficient proportion of them from Boston and Salem; but we have had the pleasure of receiving letters from Quincy, only by one—The Express-Captain Thomas—Who brought me your letter of 12. January, and a packet of sundries for my wife—We are apt to repine a little when we hear of a vessel coming so directly from home, and find ourselves disappointed in the expectation of hearing from you, but we suppose that many of them come away without giving notice of their destination; and in these Times, owners and Captains of Vessels may not be very willing to charge themselves with any sealed private lettersThat very Captain Thomas, sailed three days ago from Cronstadt, without letting us know of his intention to go so soon, and of course with out having a line from us on board—You will perhaps on his arrival feel the same disappointment, which we have experienced, upon these late arrivals from your side of the Water; but Captain Beckford having sailed not more than a week before the Express will give accounts from it, abreast as late as Captain Thomas could have taken, and while the Summer lasts some of will endeavour to write by every opportunity of which we shall be informed.
In my last letter to you, dated 21. April, I mentioned that I had drawn upon Mr: Gray for £300 Sterling of the credit furnished me by him, for the repayment of which he would call upon you—I also informed you of my determination not to draw again, untill compelled by absolute necessity, and requested you not to reserve any considerable sum of mine in your hands, under the expectation of having to meet any further drafts of mine—But to apply every dollar which you may receive, and which after providing for the support of my children, can be spared, to the discharge of my debts in America—I now confirm and renew this request—The only debts that I recollect are those due upon my two notes to  my father and mother—The largest of which I wish to be first paid—I hope you will be able nearly to take it up by the close of the present year—And do not forget to send me at least at the close of each year an account regularly stated. I feel the greater anxiety on this subject, because I am apprehensive that I shall not be able to get along without contracting debts here, and it is my most indispensable duty, before, I recur to my property in America, for their redemption, to liberate it from the weight of those prior debts.—On my first arrival here I wrote to Mr: Gray requesting of him an additional credit, and referring him to you for the security; but I know not whether he ever received the letter, or if he did, whether he has given the credit which I desired—If he has, I shall have no occasion to use it, and if you have given him any security upon my property, I shall be glad to have it cancelled, and the credit withdrawn as soon as it will suit Mr.: Gray’s convenience—One principal motive upon which I should not draw upon this credit, is the same which had prevented one from drawing to the full extent of the credit which he gave me—And I shall be under no necessity for drawing, as I have now a private credit here to the full extent of what I shall need. Another reason which would deter me from using any credit upon the same house here upon which the former credit of Mr: Gray was given is, that this house is the most exorbitant in its charges, of all the merchants in St: Petersburg—Captain Beckford will give Mr: Gray some information upon this subject; and if he had not been returning to Boston, I should have written to Mr: Gray about it myself—The Cargo of the Horace was committed by Captain Beckford to another house—When she sailed from Cronstadt, it was the opinion of the Americans here who were acquainted with the commercial transactions of the Winter, that the sales of her Cargo hither, and the purchases of that to return had been more advantageous to the owner than those of any one among 14 American vessels that wintered there, and the charges came to about five thousand dollars less than they would have been made by the house of Mr: Meyer—It is to this house however that nearly one half of the American vessels that come to Cronstadt are consigned.
After having resided nearly eight months at a public Hotel, we are at length settled in  house or rather apartments of our own—We have hitherto been very uncomfortably, and not very suitably lodged; we have now more conveniences, but are so much straitened for room that Mr: Everett and Mr: Gray have been obliged to take separate lodgings in another house—Mr. John S. Smith was here between two and three months, and about three weeks since, went upon a tour to Moscow—He proposes to return in about six weeks hither; and in the Autumn to proceed to France or England, if our relations with those Countries will permit Americans to visit them.
The intercourse between these Country and France, is regular by the mails which pass twice a week. That with Austria and Sweden which had been interrupted by the War, has been renewed since we arrived here—But with England it is almost entirely cut off. The English Packets which in time of Peace ply between Harwich and Helvoetsluys had been kept going from Yarmouth to Gottenburg, untill within these few weeks—But as British vessels are now excluded from the Ports of Sweden, and as Gottenburg is blockaded by a British fleet, that source of Communication is interrupted, and we have now scarcely any accounts from England, except by the way of France—The direct intercourse between France and England is very great, and daily increasing.
It is now understood that Mr; Pinkney has not succeeded in effecting any arrangement of our affairs with the Marquis of Wellesley—Sir James Saumarez allows no American or other vessels, without British licences to pass, to or from any Port from which the British flag is excluded. He has already turned away, and endorsed the Papers of several American vessels, bound to this place—But this had been the effect of new orders received from England since the appointment of one Mr: Yorke, as first Lord of the Admiralty in England—A man who has of late become very  very noted or very notorious; and who appears to be one of the chief pillars of the present Administration.
We are expecting to hear from day to day, of a great Battle in Spain; and the continuance of the War, or the restoration of Peace is supposed to depend upon its event—Spain and Portugal, are the only remaining parts of the European Continent, which furnish a pretext for continuing the War, on the part of England; but there is so much internal fermentation in that Country just now, that her Government, may very probably find it necessary to maintain at all hazards a foreign War, to preserve Peace within her own island—With regard to commerce the two parties have already come to an arrangement de facto, which suits the purpose of both—All neutrality and neutral trade, is by is by common consent of the belligerents annihilated—The British, at settled prices grant licences to any flag, French as well as any other, which are respected by her Navy—The Emperor Napoleon gives licences, to any flag, English as well as any other, which are respected by all his subordinate authorities—All other commerce is proscribed, and under these double hands the commerce between the British Islands and the Continent of Europe is now carried on to an extent by and that of the most active and prosperous times of Peace—France and England both raise a large revenue, from their licences, which ultimates as a tax upon the consumption of the Articles circulating by this new method of trade. The People of Europe pay this tax with a good grace, and according to all appearances our Countrymen, are prepared to pay it in like manner.
I know not any news that it would be possible for me to give you from this place, unless it should be of the War between Russia and the Turks—This is an object extremely interesting here—But I do not suppose you would take much concern in a detail of the progress of the Russian arms–I was summoned last week to a Te Deum at the Imperial Chapel, on account of the glorious victories of General Kamensky, and the defeat of the Seraskier Peglivan.—The said Seraskier it seems was taken together with the fortress of Bazargik and about 1600 Men, a remnant of 10,000 by storm, the eight thousand and odd hundred other Turks ofthe garrison were cut to pieces in the process of the capture—Te Deum laudamus—For the loss of Russians in this atchievement, did not exceed in killed and wounded, seven hundred men—Silestria surrendered without waiting to be stormedµIf you never heard the names of these places before, look for them upon a map—Eight thousand and some hundreds of valiant Turks were butchered in the first of them, for which but eight days since I heard Christian Priests & Princes give solemn thanks to God—
Ever affectionately your’s
A.
